DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (U.S. 2005/0125488), hereinafter Kulkarni in view of Gu et al. (U.S. 2016/0165215), hereinafter Gu. Gu was cited in the Applicant’s IDS dated 3/15/21.

	Regarding claims 1 and 8, Kulkarni discloses a server for presenting a video across a plurality of display devices within a real-world environment, the server comprising: 
	a memory that stores instructions ([0038]); and 
	a processor configured to execute the instructions, the instructions, when executed by the processor ([0038]), configuring the processor to: 
		replicate a spatial configuration of the plurality of display devices within the real-world environment onto a virtual plane in a virtual environment ([0033], fig. 3, #302, figs. 4 and 6 describe the process occurring on the intermediate computer of fig. 3), 
		place a plurality of virtual windows within the display plane area in the virtual environment that correspond to the spatial configuration of the plurality of display devices (fig. 6, #602 and #606 and fig. 4, which shows the image being assembled in fig. 6), 
		identify a plurality of portions of the video that correspond to the plurality of virtual windows ([0033], figs. 3 and 4), and 
		provide a plurality of data streams to the plurality of display devices that correspond to the plurality of portions of the video that are to be displayed by the plurality of display devices in the real-world environment ([0033]). 
	Kulkarni discloses reformatting video data on an intermediate computer for display ([0016], fig. 3, #210, fig. 4 and fig. 6, #612). Kulkarni does not explicitly disclose projecting the video onto the virtual plane to define a display plane area in the virtual plane.
	However, Gu teaches project the video onto the virtual plane ([0022] and fig. 3) to define a display plane area in the virtual plane ([0034], [0038]-[0039], figs. 4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni’s system with the missing limitations as taught by Gu to display an image post-warped to a desired pose (Gu [0034]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of processing and displaying an image with a desired pose.

	Regarding claims 2 and 9, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	determine the spatial configuration of the plurality of display devices within the real-world environment based upon one or more properties of the plurality of display devices (Kulkarni fig. 6, #602). 

	Regarding claims 3 and 10, Kulkarni in view of Gu teaches the method and server of claims 2 and 9, wherein the one or more properties of the plurality of display devices comprise: a plurality of geographical positions of the plurality of display devices on a real-world plane in the real-world environment; a plurality of spatial distances between the plurality of display devices in the real-world environment; a plurality of display resolutions of the plurality of display devices; a plurality of physical sizes of the plurality of display devices; a plurality of technology types of the plurality of display devices; or a plurality of display types of display devices (Kulkarni fig. 6, #602).

	Regarding claims 4 and 11, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	spatially place the plurality of virtual windows onto the display plane area in the virtual environment that correspond to spatial placements of the plurality of display devices in the real-world environment (Kulkarni [0033] and fig. 3). 

	Regarding claim 5 and 12, Kulkarni discloses the method and server of claims 4 and 11, wherein the instructions, when executed by the processor, configure the processor to: 
	calculate a plurality of spatial positions for the plurality of virtual windows (Kulkarni [0033]) based on one or more properties of the plurality of display devices (Kulkarni fig. 6, #602).
	Kulkarni does not explicitly disclose calculate a plurality of spatial positions for the plurality of virtual windows based on a focal length of a virtual camera placed in the virtual environment.
	However, Gu teaches calculate a plurality of spatial positions for the plurality of virtual windows based on a focal length of a virtual camera placed in the virtual environment (Gu [0022]-[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulkarni’s system with the missing limitations as taught by Gu to capture an image at the desired location and orientation without occlusions (Gu [0015]-[0016]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of capturing an image at a desired location.

Regarding claims 6 and 13, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the wherein the instructions, when executed by the processor, further configure the processor to: 
	crop the video into the plurality of portions of the video that correspond to the plurality of virtual windows (Kulkarni [0033], fig. 4 and fig. 6, #612). 

	Regarding claims 7 and 14, Kulkarni in view of Gu teaches the method and server of claims 1 and 8, wherein the instructions, when executed by the processor, configure the processor to: 
	place a virtual camera in the virtual environment (Gu [0021] and fig. 1A, #103); 
	project the video (Kulkarni [0016] and fig. 3, #210) onto the virtual plane (Kulkarni fig. 4 and fig. 6, #612); and 
	define the display plane area in the virtual plane to be an intersection of between the projected video and the virtual plane (Kulkarni [0033] and fig. 4). 
	The same motivation for claim 5 applies to claims 7 and 14.

	Regarding claim 15, Kulkarni in view of Gu teaches a server for presenting a video across a plurality of display devices within a real-world environment, the server comprising: 
	a memory that stores instructions (Kulkarni [0038]); and 
	a processor configured to execute the instructions, the instructions, when executed by the processor (Kulkarni [0038]), configuring the processor to: 
		replicate a spatial configuration of the plurality of display devices within the real-world environment onto a plurality of virtual planes in a virtual environment (Kulkarni [0033], fig. 3, #302), each virtual plane from among the plurality of virtual planes corresponding to a set of display devices (Kulkarni fig. 3, #302) from among a plurality of sets of display devices (Kulkarni fig. 4), 
		project the video (Kulkarni [0016] and fig. 3, #210 and Gu [0022] and fig. 3) onto the plurality of virtual planes to define a plurality of display planes areas in the virtual plane (Kulkarni fig. 4 and fig. 6, #612 and Gu [0034], [0038]-[0039], figs. 4 and 6), 
		place a plurality of virtual windows within the plurality of display plane areas in the virtual environment that correspond to the spatial configuration of the plurality of display devices (Kulkarni fig. 6, #602 and #606), 
		identify a plurality of portions of the video that correspond to the plurality of virtual windows (Kulkarni [0033], figs. 3 and 4), and 
		provide a plurality of data streams to the plurality of display devices that correspond to the plurality of portions of the video that are to be displayed by the plurality of display devices in the real-world environment (Kulkarni [0033]). 
	The same motivation for claim 1 applies to claim 15.

	Regarding claim 16, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	determine the spatial configuration of the plurality of display devices within the real-world environment based upon one or more properties of the plurality of display devices (Kulkarni fig. 6, #602). 

	Regarding claim 17, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	spatially place the plurality of virtual windows onto the plurality of display plane areas in the virtual environment that correspond to spatial placements of the plurality of display devices in the real-world environment (Kulkarni [0033] and fig. 3). 

	Regarding claim 18, Kulkarni in view of Gu teaches the server of claim 17, wherein the instructions, when executed by the processor, configure the processor to: 
	calculate a plurality of spatial positions for the plurality of virtual windows (Kulkarni [0033]) based on one or more properties of the plurality of display devices (Kulkarni fig. 6, #602) and a plurality of focal lengths of a plurality of virtual cameras placed in the virtual environment (Gu [0022]-[0023]). 
	The same motivation for claim 5 applies to claim 18.

	Regarding claim 19, Kulkarni in view of Gu teaches the server of claim 15, wherein the wherein the instructions, when executed by the processor, further configure the processor to: 
	crop the video into the plurality of portions of the video that correspond to the plurality of virtual windows (Kulkarni [0033], fig. 4 and fig. 6, #612). 

	Regarding claim 20, Kulkarni in view of Gu teaches the server of claim 15, wherein the instructions, when executed by the processor, configure the processor to: 
	place a plurality of virtual cameras in the virtual environment (Gu [0021], fig. 2C and fig. 1A, #103); 
	project the video onto the plurality of virtual planes (Kulkarni [0016] and fig. 3, #210); and 
	define the plurality of display plane areas in the virtual plane to be a plurality of intersections of between the projected video and the plurality of virtual planes (Kulkarni [0033] and fig. 4).
	The same motivation for claim 5 applies to claim 20.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Gu as applied to claims 1 and 8 above, and further in view of Einecke et al. (U.S. 2019/0361657), hereinafter Einecke.

	Regarding claims 21 and 22, Kulkarni in view of Gu teaches the method and server of claims 1 and 8. Kulkarni does not explicitly disclose wherein adjacent display devices from among the plurality of display devices within the real-world environment are separated from one another to provide a noncontiguous viewing area between the adjacent display devices, and wherein the instructions, when executed by the processor, configure the processor to: replicate the noncontiguous viewing area between the adjacent display devices onto the virtual plane to provide a contiguous virtual plane in the virtual environment for projecting the video.
	However, Einecke teaches wherein adjacent display devices from among the plurality of display devices within the real-world environment are separated from one another to provide a noncontiguous viewing area between the adjacent display devices, and wherein the instructions, when executed by the processor, configure the processor to (Einecke [0032]): replicate the noncontiguous viewing area between the adjacent display devices onto the virtual plane to provide a contiguous virtual plane in the virtual environment for projecting the video (Einecke [0065], [0025] and fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and server taught by Kulkarni in view of Gu with the missing limitations as taught by Einecke to enable synchronous processing of visual content on a group of devices (Einecke [0006] and [0025]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a synchronous display across a group of devices.

Response to Arguments
Applicant's arguments filed 5/16/22 in regards to one of the claim objections and the combination of cited references have been fully considered but they are not persuasive. Regarding new claims 21-22, see citations in newly added reference Einecke above.

On pgs. 13-15 of the Applicant’s Response, the Applicant argues that the cited references do not teach the replicating and projecting limitations of the independent claims.
	The Examiner respectfully disagrees. Kulkarni discloses assembling an image at an intermediate computer (i.e. a virtual environment) for display in a real-world environment ([0033], fig. 3, #302, #104 and fig. 4, #612). While this may not be explicit disclosure of projection onto a virtual plane, under the broadest reasonable interpretation of current claim language, “virtual environment”, “projecting” and “virtual plane”, it would be obvious that the intermediate computer is assembling the image in a virtual display environment (i.e. plane) while taking the real-world display positions into account (figs. 4 and 6). The intermediate receives “spatial configuration information” ([0039]) when assembling the large resolution image (fig. 6). This process is more explicitly shown by the virtual plane ([0022] and fig. 3) being assembled for display in Gu ([0038]-[0039] and fig. 6). The image assembly occurs by means of projection on a virtual plane before being sent to a real-world display. 
	Regarding the “replicating” limitation specifically, Kulkarni discloses reformatting video data on an intermediate computer for display (Kulkarni [0016], fig. 3, #210, fig. 4 and fig. 6, #612). The intermediate computer receives "spatial configuration information" ([0039] which describes fig. 6, #602) for each of the small displays (Kulkarni fig. 6, #602), then reformats the video data on the intermediate computer for display on a large display (fig. 6, #614). Under the broadest reasonable interpretation of "virtual plane" and "virtual environment", this assembly, on an intermediate computer, of a large display image while taking the position of the small displays into account teaches the replicating limitation above. Finally, this is 103 rejection and Gu explicitly teaches the virtual plane and virtual environment a computer uses when assembling an image for display (Gu [0022], [0034], [0038]-[0339], figs. 3, 4 and 6). Therefore, the combination of Kulkarni and Gu teaches the above limitation.
	Regarding the “placing” limitation specifically, Kulkarni discloses receiving configuration information such as identification, location and resolution information (fig. 6, #602), then determining a large display resolution based on the configuration information (fig. 6, #606). This large resolution image being broken up to be sent to smaller displays is shown in fig. 4 of Kulkarni. The Examiner is arguing that when the image is being assembled on the intermediate computer, virtual windows are placed. Finally, Gu teaches virtual windows as explained above. Therefore, the combination of Kulkarni and Gu teaches the above limitation.
	Therefore, while the limitations may not be explicitly disclosed in Kulkarni, it would be obvious based on the teachings of Gu as cited above. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a motivation to combine was stated on p. 4 of the Non-Final Rejection dated 2/24/22. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On pg. 16 of the Applicant’s Response, the Applicant argues that combining Kulkarni with Gu would change the principle of operation of Kulkarni.
	The Examiner respectfully disagrees. Both references assemble an image to output to a display device. The entire reference of Gu is not being combined, but rather only the portion regarding a projection onto a virtual plane before display ([0034] and fig. 3). Therefore, the combination of Kulkarni and Gu teaches the limitations of claim 1 as currently written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikinis et al. (U.S. 2009/0237492) discloses projecting video onto a virtual surface for display ([0094] and fig. 11).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482